IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


IN RE: THE THIRTY-FIFTH STATEWIDE : No. 137 MM 2014
INVESTIGATING GRAND JURY          :
                                  :
                                  :
PETITION OF: OFFICE OF ATTORNEY :
GENERAL                           :


                                           ORDER


PER CURIAM
       AND NOW, this 26th day of August, 2015, upon the request of the supervising

judge for removal of the seal from all matters involving the 35th Statewide Investigating

Grand Jury and the investigation of Attorney General Kathleen Kane which have been

lodged in this Court, save for grand jury materials such as testimony, exhibits, and in

camera proceedings, and based on the supervising judge’s assurance that there are no

present grand jury secrecy concerns relative to such unsealing, it is hereby ORDERED

that the seal is lifted, in part, upon such terms.
                                                             Received 09/19/2014 Supreme Court Middle District


                                                                 Filed 09/19/2014 Supreme Court Middle District
                                                                                                137 MM 2014


                                                                   UNSEALED PER ORDER OF
                                                                   THE COURT DATED
                                                                   AUGUST 26, 2015




                     IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT

IN RE: THE THIRTY-FIFTH STATEWIDE
INVESTIGATING GRAND JURY                                   No.     MM 2014

PETITION OF:                                               FILED UNDER SEAL
OFFICE OF ATTORNEY GENERAL



              APPLICATION OF THE OFFICE OF ATTORNEY GENERAL FOR
            SPECIAL RELIEF PURSUANT TO 42 Pa.C.S. §§ 502, 726,Pa.R.A.P. 3309


TO THE HONORA.BLE CHIEF JUSTICE AND JUSTICES OF THE SUPREME COURT OF
PENNSYLVANIA:

       AND NOW, comes the Pennsylvania Office of Attorney General by Kathleen G. Kane,

Attorney General of the Commonwealth of Pennsylvania, and James P. Barker, Chief Deputy

Attorney General, who files this Application of the Office of Attorney General for Special Relief

pursuant to 42 Pa.C.S. §§ 502, 726,PaA.A.P. 3309, and in support thereof avers as follows:

                                         I. PARTIES

       1.       Petitioner is the Office of Attorney General of the Commonwealth of

Pennsylvania(OAG)by Kathleen Kane, Attorney General, and her appointed deputies.
       2.      For the reasons recited below, OAG is unaware of the identity of any Respondent

but is serving the Special Prosecutor and the Supervising Judge as potentially interested parties,

as well as the Clerk of Court of Montgomery County. See Pa.R.A.P. 3309(a).

                                      II. JURISDICTION

       3.      The Court has jurisdiction under Section 726 of the Judicial Code, which

provides:

              Notwithstanding any other provision of law, the Supreme Court may, on
       its own motion or upon petition of any party, in.any matter pending before any
       court or magisterial district judge of this Commonwealth involving an issue of
       immediate public importance, assume plenary jurisdiction of such matter at any
       stage thereof and enter a final order or otherwise cause right and justice to be
       done.

42 Pa.C.S. § 726. Reasons for exercising this discretionary jurisdiction are discussed below.

                                     III. BACKGROUND

       4.        n June 6, 2014, the Philadelphia Daily News published an article, a copy of tbe

on-line version of which is attached as Appendix A, describing a review of a prior Grand Jury

investigation by OAG.

       5.      The Honorable William R. Carpenter, Supervising Judge of the Thirty-Fifth

Statewide Investigating Grand Jury, appointed a .Special .Prosecutor to investigate, using the

resources of the Thirty-Fifth Statewide investigating Grand Jury.

        6.     OAG has cooperated with the Special Prosecutor's investigation.

        7.     On August 26, 2014„ with no prior notice to OAG, no allegations contained

therein, and no opportunity for OAG to Tespond to any allegations of misconduct, the

Supervising Judge issued an Order under the authority of 18 Pa.C.S. § 4954 (relating to

protective orders), identified hereinafter as the "Protective Order," a copy of which (along with a

related Sealing Order) is attached hereto as Appendix B.


                                                2
       8.      OAG moved for reconsideration of the Protective Order and argument on the

motion was conducted on September 16, 2014.

       9.      At the time of argument, OAG was informed for the first time thal an ex parte, in

camera "hearing had been conducted and that the Protective Order against the government

agency had issued as a rcsuh.

        10.    On September 17, 2014, the Supervising Judge issued an Order granting in part

the OAG's motion for reconsideration, granting a hearing on allegations of obstruction, witness

intimidation, and/or retaliation, but not establishing a date for said hearing. A copy of this Order

and related Sealing Order is attached hereto as Appendix C.

       11.     The Order of September 17, 2014, did not specify any person or conduct that is at

issue, reciting only, "The subject of the hearing is allegations of obstruction, witness

infinaidation, and/or retaliation." Order of Court dated September 17, 2014, at 1.

        12. Also oil September 17, 2014, the Supervising Judge issued a second Order granting

in part the OAG's motion for reconsideration, amending Paragraphs 2 and 5 of the original

Protective Order to make the following persons subject to Paragraphs 2 and 5:

                1. Any person who has been sworn to Cirand Jury secrecy;
                2. Any person who has or had access to any Grand Jury information; .
                3. Any person associated with the J. Whyatt Mondesire proceedings and
        iryvestigation

Order of Court dated September 17, 2014 (second such Order), at 1. Presently, the Protective

Order affects, as in place, hundreds of employees of a government agency, including the

Attorney General.

        13.     For the reasons detailed below, OAG respectftdly requests that this Honorable

Court enter an Order vacating the Protective Order, at least to the extent that the OAG and/or any

person of the persons identified in the second Order of September 17, 2014. are prohibited from


                                                  3
acts that may be considered to constitute obstruction, intimidation, or retaliation against a

witness summoned by the Grand Jury, the identities of whom OAG is ordered not to have

knowledge.

                         IV. TERMS OF THE PROTECTIVE ORDER

        14.       As noted, on August 27 2014,. the Supervising Judge issued the Protective

Order pursuant to 18 Pa.C.S. §4954, which permits lalny court with jurisdiction over any

crirninal matter" to issue protective orders "after a hearing and in its discretion, upon substantial

evidence."

        15,       The Protective Order directs OACi to refrain from involvement in or access to

the investigative efforts of the Special Prosecutor. Protective Order at 1 ¶ 2.

        16.       The Protective Order, as originally issued, also requires all OAG employees,

approximately 800 people, to refrain from engaging in or soliciting obstruction, intimidation or

retaliation against any witness summoned by the Grand Jury in the Special. Prosecutor's

investigation. Protective Order at 1 'Td 2.

        17. •     The Protective Order cautions that "any person," including OAG employees,

who engages in conduct constituting obstruction, intimidation, or retaliation may be prosecuted

under 18 Pa.C.S. § 4955 and any other applicable provision of the Crimes Code. Protective

Order at 2 ¶ 5.

        18.       The Order prohibits the Office from receiving transcripts oftestimony before the

Grand Jury and bars employees of the Office from access to transcripts, documents, or other

infomation related th the Special Prosecutor's investigation. Protective Order at 1 ¶ 3, 2 114.




                                                  4
        19.      The Special Prosecutor was directed to serve the Protective Order on OAG,

Protective Order at 2 If 6, although the Protective Order did not provide for service on all of the

persons subject to its terms.

       20.       Finally the Order prohibits the disclosure of its contents to anyone outside OAG,

under penalty of contempt.

        21.      As amended by the Orders of Septernber 17, 2014, the Protective Order now

allows for the scheduling of a hearing on facts as to which there already have been findings,

pursuant to an ex parte hearing as to which OAG was not provided its due process rights           of
notice and representation, and has "limited" the number of persons subject to the Protective

Order to any person subject to Grand Jury secrecy, any person who has or had access to Grand

jury information, and any person involved in a specified investigation. The people covered by

the Protective Order still would number in the hundreds.

      V. ABUSE OF DISCRETION IN ISSUANCE OF TIIE PROTECTIVE ORDER

        22.     The statutory provision on which the Supervising Judge relied reads ps follows:

                 Any court with jurisdiction over any criminal matter may, after a hearing and in
        its discretion, upon substantial evidence, which rnay include hearsay or the declaration of
        the prosecutor that a witness or victim has been intimidated or is reasonably likely th be
        intimidated, issue protective orders, including, but not limited to, the following:

                 (1) An order that a defendant not violate any provision of this subchapter or
                section 2709 (relating to harassment) or 2709.1 (relating to stalking).

                 (2) An order that a person other than the defendant, including, but not limited to,
                a subpoenaed witless, not violate any provision ofthis subchapter.

                 (3) An order that any person described in paragraph (1) or (2) maintain a
                prescribed geographic distance from any specified witness or victim.

                 (4) An order that any person described in paragraph (1) or (2) have no
                communication whatsoever with any specified witness or victim, except through
                an attorney under such reasonable restrictions as the court may irnpose.



                                                  5
18 Pa.C.S. § 4954.

       23.    By its terms, § 4954 grants to the court with jurisdiction the discretion to enter a

protective order and to decide the terms of a protective order, such that review of a protective

order would be for an abuse of discretion. See Commonwealth v. Sandusky, 70 A.3d 886, 897

n.9(Pa. Super. 2013).

       24.    "An'abuse of discretion will not be found based on a mere error ofjudgment, but

rather exists where the court has reached a conclusion which overrides or rnisapplies the law, or

where the judgrnent exercised is manifestly unreasonable, or the result of partiality, prejudice,

bias or ill-will." Commonwealth v. Alicia, 92 A.3d 753, 760(Pa. 2014)(citation omitted).

       25.     To the extent that this case presents a question of law, such as the requirement of

a hearing, thc Court's standard of review is de novo and the scope of review is plenary. Id.

       26.     As noted, OAG was not provided with notice that there had .been an allegation of

misconduct and/or request for issuance of the Protective Order.

       27.     'lb date, despite the filing   of a   motion for reconsideration, argument on that

motion on September 16, 2014,.and issuance of the Orders amending the Protective Order, OACI

is unaware of the precise nature of any allegation of misconduct giving rise to the issuance of the

Protective Order.

      • 28.    After repeated requests by OAG-, the Supervising Judge refused to even inform

OAG of the allegations that form the basis of the Protective Order or the person or persons who

allegedly committed the unknown acts.

        29.    As such, OAO has been left to speculate that the incident giving rise to the

Protective Order was an encotmter between two witnesses who testified before the Cirand Jury

and agents employed by DAG.



                                                 6
       30:     More specifically, because OAG was responsible for issuing subpoenas to

witnesses summoned before the Grand Jury, certain members of the Criminal Law Division were

aware that two former employees of OAG',
                                       - Frank G. Fina, Esquire, and F. Marc Costanzo,

Esquire, testified before the Grand Jury relating to this investigation On August 26, 2014.

       31.      The Grand Jury suite is located in the same building and on the same floor as the

Norristown offices of OAG, including agents, attorneys, and support staff employed within the

Bureau of Narcotics Investigations, the Organized Crime Section, the Criminal Prosecutions

Section, and other units of OAG.

       32.     OAG has been informed that on the day of their testimony Attorneys Fina and

Costanzo encountered Special Agent Michael A. Miletto on their way to the Grand Jury room.

       33.     Agent Miletto was the lead investigator in the investigation that is the subject of

the Special Prosecutor's inquiry and he previously testified before the Grand Jury.

       34.     The precise nature of the encounter between Agent Miletto and Attorneys • Fina

and Costanzo is unclear, but it appears to have given rise to the Protective Order because the

Protective Order was issued the next day; again, OAG can only surmise because the Supervising

Judge has refused to reveal the nature of the incident or who was involved.

        35.    Agent Miletto denies that he em.,
                                               ,aged in any act of obstruction, intimidation, or

retaliation on August 26, 2014, or that any act of his could reasonably be construed as such; to

the contrary, according to Agent Miletto, he and at least one other agent believed that Attorney

Fina was trying to intimidate Agent Miletto.

        36.     Agent Miletto indicates that he .has multiple witnesses to his actions and the

actions of Attorney Fina on August 26, 2014.




                                                 7
       37.     The issuance of the Protective Order with no prior notice to Agent Miletto, OAG,

or the approximately 800 persons subject to the Protective Order was an abuse of discretion.

       38.     The Special Prosecutor has indicated that another OACT agent entered a room

occupied by the Special Prosecutor, Attorney Fina, and Attorney Costanzo, stared in a hostile

manner at Attorney Fina and Attorney Costanza and demanded to speak to the Special

Prosecutor.

       39.     According to the Special Prosecutor, the agent told him, in strong language, that

the proceeding was ridiculous and that Attomevs Fina and Costanzo could not be trusted.

       40.     As a matter of fundamental procedural due process, an individual rnay not be

deprived of a constitutionally protected interest without a hearing, and a hearing requires notice

and an opportunity to be heard; it follows that the opportunity to be heard must be at a

meaningful time and in a meaningful rnanner. See Mathews v. Eldridge, 424 U.S. 319, 333

(1)76); Commonwealth v. Maldonado,838 A.2d 710, 714(Pa. 2003).

       41.     OAG and its employees, including the agents described above, have never been

heard in any way, much less in a rneaningful time and manner, with respect to issuance of the

Protective Order.

        42.    'Mere is no reasonable basis for concluding that every employee of OAG is likely

to engage in intimidating activity or retaliatory conduct based on testimony before the Grand

Jury, especially   since (a) the   vast majority of OACi employees have no contact with the Cirand

Jury and would be completely unaware of the Special Prosecutor's investigation,(b) even among

those employees who have contact with the Grand Jury, most would be completely unaware of

the Special Prosecutor's investigation (as just one example, it is difficult to imagine that a

Medicaid Fraud_ investigator in Pittsburgh would have any knowledge of, or interest in, a "leak"



                                                    8
investigation involving the Norristown Grand jury), and (c) there have been no reports of any

contact with witnesses apart from the incidents involving the agents.

       43.     Contact between the witnesses and the agents cannot reasonably constitute

intimidation given that OAG agents work on the premises and especially since both Attorney

Fina and Attorney Costanzo are career prosecutors who have worked with, directed and

supervised agents on many occasions.

       44.     The Protective Order constitutes an abuse of discretion because OAG was never

given notice and no hearing, as required to satisfy basic due process, was conducted.

       45.     The Protective Order constitutes an abuse of discretion because the individual

employees subject to the Protective Order were never given notice and no hearing, as required to

satisfy basic due process, was conducted.

       46.      Assuming that the incidents involving Attorney Fina and the Agents are the basis

for the issuance of the Protective Order, the Protective Order constitutes an abuse of discretion

because the conduct of the agents cannot reasonably be construed as an act of intimidation,

obstruction, or retaliation.

        47.     Assuming that the incidents involving Attorney Fina and the agents are the basis

for the issuance of the Protective Order, the Protective Order constitutes an abuse of discrefion

because the conduct of the agents cannot reasonably be attributed to every employee of OAG.

        48.     Assuming that the incidents involving Attorney Fina and the agents are the basis

for the issuance of the Protective Order, the Protective Order constitutes an abuse of discretion

because there is no evidence that the agents supervisors were aware that they would engage in

intimidation, obstruction, or retaliation, or that they had engaged in such conduct in the past, and

 so the conduct of the agents cannot reasonably be attributed to OAG as a whole.



                                                 9
       49.     The Protective Order constitutes an abuse of discretion because the scope of the

Protective Order, in terms of both the persons subject to the Order and the conduct covered by

the Order, is far broader than necessary to protect any witness before the Grand Jury.

       50.     The Protective Order constitutes an abase of discretion because persons who

violate the Order are subjected to the jurisdietion of the Court for purposes of a prosecution

under 1 8 Pa.C.S. § 4955, which permits, inter alia, prosecution for other, substantive offenses

and thr contempt of court, and allows for a .warrantless arrest, 18 Pa.C.S. § 4955(a)(1), (a)(2),

(b), and there is no substantial evidence supporting the exercise of such jurisdiction.

                              AI. EXERCISE OF jUR1S1ICTION

        51.    OAG requests that the Court invoke its jurisdiction under 42 Pa.C.S. 726, which

allows the Court to assume plenary jurisdiction in any matter pending before any court involving

an issue of immediate public importance and enter a final order or otherwise cause right and

justice to be done.

        52.     The Protective Order is a matter of public importance because a governmental

agency with law enforcernent duties and other responsibilities important to the public is subject

to the terms of the Protective Order and limited in its ability to carry out its functions.

        53.     The Protective Order is a matter of public importance because OAG is

handicapped thereby in its role as a law enforcement agency or otherwise because all witnesses

are, according to the Protective Order, shielded from OAG any act undertaken by OAG

involving any witness in the Special Prosecutor's investigation may be construed as an act of

intirnidation, obstruction, or retaliation, such as:(a) reviewing investi Rations involving Attorney

Fina, Attomey Costanzo, or the former Deputy Attorney General to whom the underlying

investigation was assigned; (11) personnel matters involving any of those persons or other,



                                                  10
unknown witnesses;.(c) personnel actions involving any of the various OAG employees who

have testified.before the Grand Jury in the Special Pmsecutor's investigation; or (d) criminal or

civil investigations into any persons, knovvn or unlmovvn, under the Protective Order relating to

 If 1, 3, 4, including for actions unrelated to the Special Prosecutor's investigation.
       54.     Because the Protective Order was effective immediately, the public importance of

the issues presented herein also is immediate.

       55.      Appeal in the ordinary manner is not feasible because most of the persons

affected by the Protective Order are not even avvare of its existence.

        56.     Appeal in the ordinary manner is not feasible in that the Protective Order affects

hundreds of individuals.




                                                   11
                                     VII. CONCLUSION

       WHEREFORE, the Pennsylvania Office of Attorney General, through the Attorney

General and undersigned counsel, respectfully requests that this Honorable Court enter an Order

granting this Application for Special Relief and either vacating Paragraphs 2 and 5 of the

Protective Order or remanding the case to the Supervising Judge for a hearing consistent with 18

Pa.C.S. § 4954, or such other relief as the Court may deem appropriate.

                                                    Respectfully submitted,

                                                    KATHLEEN G. KANE
                                                    Attorney General

                                                    LAWRENCE M. CHERBA
                                                    Executive Deputy Attorney General
                                                    Director, Criminal Law Division

                                                                     if)

                                            By:
                                                                                     r_.
                                                                 I
                                                       M ES P. BARKER        -
                                                                                1

                                                    Chief Deputy Attorney General
                                                    Attorney No. 67315
                                                    jbarkerAattorney eneral.gov


OFFICE OF ATTORNEY GENERAL
Criminal Law Division
Appeals and Legal Services Section
16`h Floor-Strawberry Square
Harrisburg,PA 17120
(717) 705-0098
(Fax)(717) 783-5431

Date: September 19,2014




                                               12
                                       VERIFICATION

       • The facts recited in the foregoing Commonwealth's Answer to Petition for Review are

true arid correct to the best of my knowlehe and belief. This statement is made vvith lcnowleclge

that a false statement is punishable by law under 18 Pa. C.S. § 4904(h).

                                                               /.%

                                     By:
                                                IES P.
                                             Chief Deputy Attorney General
                                             Attorney No.67315


OFFICE OF ATTORNEY GENERAL
Criminal Law Division
Appeals & Legal Services Section
16th Floor—Strawberry Square
Harrisburg,PA 17120
(717) 705-0098

Date: September 19,2014




                                                13
THIS PAGE INTENTIONALLY LEFT BLANK
State A.G. probed Philly NAACP leader Monclesire's finances 5 years ago                                                                                                Page 1 of6

 Friday, September 19, 2014                                                                                                                  Member Login: Sign I     Register; f           &


                            2   0 John Bolans' Forecast s
                                     Philadelphia, PA                         phitty corn                                                    1 Search                 Stjbl


             l   News        I Sports I Entertainment                              Business l             Opinion l Food              l    Lifestyle       Health l More
   BREAKING      HENS VIDEO        VOICES/SLOGS PHILADELPHIA              NEW JERSEY POLITICS EDUCATION                   OPINION   ontromoEs     NATIONAVORLD      WEATHER     TRAFFIC
   LOTTERY




  State A.G. probed Philly NAACP
  leader Mondesire's finances 5 years
  ago




                                                                                                                                                                              A d vertise Here



                                                                                                                                          Entest MINOS Vid40




   J. VViryaa tIondestra.. fanner.Pfa.si'doot of ifK. PhPodei3OhTa Chapter of/he NARL.P on kupast 10. 2Do9.(Da,..qd Maiafeffi
   Staff Ftwfug.raphe4
                                                                                                                                          Most Welyeti News Stories:
                                                                                                                                                           High school coach
                                          CHRIS BRENNAN, Daily News Staff Writer brarrnac@,phiflynews.corn,                                                resigns in alleged gay
                                          215454-5973:c
                                                      ;
                                                                                                                                                           -attack case
                                          LAST U FDA TED Thursda y. June 5, 2014, S,45 PM


                                                              STATE ATTORNEY General Kathleen
                                                              Kane is reviewing a 2009 grand-jury                                                        1 Schuylkill Banks
                                                                                                                                                         ' boardwalk opens
                                          investigation ofi.WhyattMondesìre, former head of the                                                          , soon
                                          NAACP in Philadelphia, and one of his ernployees, according
                                          to documents obtained by the Daffy IVews.

                                          Mondesire's employee, Harriet Garrett, and her daughter                                                           Pair fight to save NE
                                                                                                                                                            Philly home after
                                          pleaded guilty in 2010 to stealing nearly $220,000 in state                                                       son's arrest
                                          grant money for a job-training program. Garrett was
                                          sentenced to a minimum of six months in jail and ordered to
                                           pay restitution. Her daughter got 18 months probation.                                                           Odd N.J. divorce case
                                                                                                                                                            has NFL finks
                                           A 2009 memo written by then-Deputy Attorney General
                                           William Davis Jr. says investigators "uncovered what
                                           appeared to be questionable spending" of state money by
                                           Mondesire.                                                                                                       Schools in PCPC011os
                                                                                                                                                            closed for 3rd day




http://www.philly.com/philly/news/20140606 State A G                                                                                      probed Philly ... 9/19/2014
State A.G. probed Philly NAACP leader Monclesire's finances 5 years ago                                                              Page 2 of6

                               Kane, a Democrat, is now trying to deterrnine what happened
                               with the Mondesire investigation. Gov. Corbett, a Republican,
                               was the attorney general at the time.


                               MORE COVERAGE
                               Pokire probe shooting at upper Montco cornpleA
                               Christie chief of staff subpoenaed



                               Mandesire, 64, says he was never questioned and denies any
                               financial wrongdoing.

                               The 2009 Davis merno detailed for his bosses what had been
                               uncovered about Mondesire and Garrett, who worked at the
                               Philadelphia Sunday Sun, a weekly newspaper Mondesire
                               publishes.
                                                                                                Also OP Philly.com
                               A nonprofit called Next Generation Community Development
                               Corp., which is operated by Mondesire, held a state-                                    Unemployment rises
                                                                                                                       in Del. Valley
                               government grant for a jobs-training program in 2004 and
                               2005, but handed it off to Garrett, who ran another nonprofit
                               called Creative Urban Education Systerns, or CUES,
                               according to the Davis memo.                                     HEALTH:
                                                                                                                       Does ?hilly have a
                               Mondesire was listed as chairman of the CUES board, the                                 doctor shortage?
                               memo noted, while Garrett served as the treasurer for Next
                               Generation's board.

                               Davis wrote his merno to then-Chief Deputy Attorney General
                               Frank Fina and then-Senior Deputy Attorney General E. Marc                              Giroux injured at
      Travel Deals                                                                                                     Flyers camp
                               Costanzo.

                               Corbett, as attorney general, named Fina in 2006 to head a
                               new public-corruption unit and Costanza to work on cases for     ENTERTAINMENT:
                               the unit in the Philadelphia region.                                                    'fina Fey talks 'This Is
                                                                                                                       Where I Leave You'
                               Fina and Costanza now work in a similar unit for District
   $140 & up -- Downtown
   D.C. Hotel Sale Ulm Fall,   Attorney Seth VVilliams.
   20% Off

   See all travel deals e      In the memo, Davis wrote:                                        F000:
                                                                                                                       Volvér drops prices,
    AWED Err
        lens;fi
                  tvtgoo       * Next Generation's bank-account records, obtained with a                               eliminates ticket sales
                               grand-jury subpoena, showed deposits of $1.3 million in
                               governrnent grants in a one-year period

   Weekly Circulars            Another $521,000 in the account came from political              JOBS:
                                                                                                                         signs it's time to
                               campaigns, rent payments and the intermingling of rnoney                                 oak far a new job
                               from the Sunday Sun, which is owned arid operated by
                               Mondesire, the memo said

                                 Next Generation paid $2,273 to the Philadelphia Club, a        Stag Connected
                               private and exclusive club in Center City.                       Oet the iatest Philfy.cao Daiiy Hea&rees news/atter
   RADtOSHACIC
                                                                                                delivered ta Our erneR. Si9n tip now!
   Hot Weekly Deals1
   2 DAYS LEFT                 * Next Generation spent "tens of thousands," writing checks to
                                                                                                 Enter email address to sign up
                               pay Mondesire's American Express bill for "clothes, food,
                               lodging gas and entertainment and a loan from Mellon Bank.       Alceady a philly.sorn rnerneer? (:..f0 Yes (6. 50

                               There were also checks written to Mondesire and to "cash.''

                               * Next Generation wrote checks for $169,960 to Charles and
                               Claudia Tasco and their company, C&C Construction.
   TAR.ET USA:
   Get The aest OF
                               (Charles Tasco is the son of City Councilwoman Marian
   Everything
   EXPIRES TOMORROW




http://www.phi1ly.com/phi11y/news/20140606 State A_G                                            probed Philly ... 9/19/2014
State A.G. probed Philly NAACP leader Mondesire's finances 5 years ago                                   Page 3 of6

                        Tasco, a friend and political aily of Mondesire's for more than
   See Mere Circulars
                        three decades.)

                         $6,431 in CUES money was given to Mondesire for what
                        Garrett called consulting. That type of expense was not
                        allowed, according to .the rules of the grant.

                        * In "various correspondence between Garrett and Mondesire
                        discovered by investigators, she questioned payments of
                        more than $70,000 he made to Claudia Tasco.

                        * CUES paid $1,099 for health insurance for Mondesire.

                        * Davis wanted to question Mondesire and possibly
                        subpoena him for sworn grand-jury testimony - about Garrett,
                        CUES and Next Generation.




                        Never questioned

                        Mondesire, a former Inquirer reporter who served as the top
                        aide to the late U.S. Rep. Bill Gray, said no one from the
                        A.G.'s Office ever questioned him.

                        'We didn't use any money for personal gain," Mondesire said.

                        He said that he has not seen the A.G. Office's documents and
                        twice declined an offer from the Daily News to review them.

                        Mondesire said C&C Constniction worked on four properties,
                        including the NAACP headquarters and his newspaper office,
                        where the Next Generation non-profit is also located

                        Me bought supplies with my American Express card for
                        construction," he said

                        "They never asked me a single question back in 2009. We
                        rehabbed the buildings. We spent money buying stuff for the
                        buildings, construction and paying off developers."

                        Garrett declined to comment about the investigations Her
                        daughter did not respond to requests for comment.

                        The May 2010 news release about Garrett's arrest featured
                         Corbett laying out the charges.

                         Corbett did not respond this week to two questions: Was he
                         briefed on the Mondesire investigation and did he play a role
                         in deciding what happened with that probe?

                         Mandesire was suspended by the NAACP's national
                         headquarters in April after he feuded publicly with board
                         members about the finances of the local chapter and Next
                         Generation.

                         Those board members - Sid Booker, Donald "Ducky Birts
                         and the Rev. Elisha Morris - also were suspended.

                         Booker and Morris, who say they are still Next Generation
                         board members, are now asking a Common Pleas judge to




ht-tp://www.philly.com/phi1ly/news/20140606_State A G                                     probed Philly_... 9/19/2014
State A.G. probed Philly NAACP leader Mondesire's finances 5 years ago                        Page 4 of6

                  force Mondesire to show them the nonprofit's financial
                  records.

                  As a judge considers that request, Kane's staff is reviewing
                  what became of the 2009 Mondesire probe.

                  David Peifer, who heads the A.G.'s Bureau af Special
                  Investigations, on March 21 interviewed Michael Miletto, the
                  special agent who investigated Garrett and Mondesire.

                  The Daily News obtained a transcript of that taped interview.

                  Mi[etto told Peifer that he subpoenaed Next Generation's
                  bank account, the transcript shows.

                  "When I did that, I found that there was a whole bunch of
                  money that appeared to me to be donations to the NAACP,
                  not fMondesire], and they were going into Next Generation's
                  account and they were being used for fMondesire'si lifestyle -
                  much of it," Miletto told Peifer.

                  Miletto said he was taken off the case after Fina and
                  Costanza were told about the probe, according to the
                  transcript.

                  Miletta said "criminal activity was just ignored" after that. He
                  added that two accountants who had worked for Mondesire
                  had provided taped statements, with one asking for immunity
                  and the other asking for protection.

                  Fina and Costanza declined to comment about the Mondesire
                  investigation, citing the secrecy of grand-jury proceedings

                  Davis, now in private practice, also declined to comment,
                  citing the same restriction.

                  Miletto, who still works for the A.G.'s office, also decIined to
                  comment.

                  Peifer referred questions to Kane's communications staff.

                  J.J. Abbott, a spokesman for Kane, declined to comment.




                  The Kane-Fina feud

                   Fina and Costanzo have a complicated and controversial
                   relationship with Kane.

                   Kane criticized Corbett's tenure as attorney general when she
                   ran for office in 2012, specifically targeting the Penn State
                   child-abuse scandal that sent former assistant football coach
                   Jerry Sandusky to prison

                   Kane's staff is now conducting an extensive review of that
                   investigation.

                   Fina led the Sandusky probe.




http://www.philly.comIphilly/news/20140606 State A G                                 probed    9/19/2014
State A.G. probed PhillY NAACP leader Mondesire's finances 5 years ago                                                           Page 5 of6

                                 Kane, on Feb 5, issued a statement noting that her office's
                                 Sandusky review had been undelway for one year, adding
                                 that delays in the undertaking "will be described in more detail
                                 when the report is made public."

                                 A month later, the Inquirer reported that Kane declined to
                                 pursue an investigation previously led by Fina and Costanza
                                 starting in 2010, that used Philadelphia lobbyist Tyron Ali as a
                                 confidential informant to tape conversations with four Philly
                                 state representatives and a former Traffic Court judge. On the
                                 tapes, the representatives and judge accept cash or gifts from
                                 Ali

                                 Kane has said Fina dropped 2,033 criminal counts against Ali,
                                 who had been charged with stealing $430,000 from a state
                                 program, 24 days before she was sworn into office.

                                 She said that "extraordinarily lenient deal "crippled the
                                 chance of this case succeeding in prosecution."

                                 Fine, in a letter published by the Inquirer a week after the first
                                 story ran, called on Kane to explain her decision.

                                 The Inquirer also published a letter that day from Fina's boss,
                                  Williams, critical of Kane.

                                  Kane eventually turned over the Ali case file to Williams, who
                                  is now examining whether charges can be brought against the
                                 four representatives and the Traffic Court judge, who is
                                  currently on trial in an unrelated federal corruption case.




                                  On Twitter: @ChrisBrennanON

                                  Blog: ph.ly/PhillyClout.com


   CURES BRENNAN
   Daily News Stqlf Writm• bre7maef,Sprtillynews.com,
   215-S54;5973V


      siwrej      Tweet r                 Rditi         Email                        Ru pririts & PEnniFsiorls




    Si)are this story with friends who would like it.
    We recommend which of your friends would enjoy this story.


   MORE FROM 'T1-1E WEB                              MORE FROM PHILLY.COM
   Cheerleaders From        Na Week 2 You Have       cieSean Jackson home burglary remains
   To See (RantSportsj                               'open investigation,' Philly cops say
   5 Things You Should Never Say at Work             Missing Children's Garden director found
   ;monster)                                         without explanation
   Dwyane Wade's Wives, Girlfriends Ail              3 hurt in Kensington warehouse blaze
   Wrapped Up In 15 Pictures (RaniSports)
                                                     Living in truth means being on guard
   3 Things You Should Never Do When
   Negotiating Your Salary Orionster)                   Disruptive passenger pleads guilty to
                                                        interfering with flight crew
   investing 101: What is a Hedge Fund?
   (Mandoed Funds Association)                       'LOVE' artist Indiana doesn't show at
                                                     celebration
   Wal-Mart spokesman resigns over lie on
   resume (Fotiune)




http://wrw.phi11y.com/phi11y/news/2O 1 40606___State_A__G                                                        probed_Philly ... 9/19/20 14
State A.G. probed Philly NAACP leader Mondesire's finances 5 years ago                                                                                  Page 6 of6




                                                                                                                                      Pariners:
  phMy!co                                                       lap
                                                                                                                                      Philly DealYo

  News l Sports l Entertainment I Business I             The inquirer Digital                     Daily News Digital Edition          Parade Magazine

  Food l Lifestyle l Health                              Edition
                                                                                                  Subscriber Services
                                                         Subscriber Services
  Ciassifieds:                                                                                    Subscribe

  Jobs 1 Cars] Real Estate I Rentals I                   Subscribe

  Marketplace I Celebrations I Print Offers              Newspapers in Education
  Online I Weekly Circulars


  Site Nei-Vices:

  Advertise on Philiy.com 1 Rates a nd Specs I
  Mobile Site l Apps


                                               About Phillv.c.crn 1 Contact Us 1 Terrns of Use & Priva..y§.1aternerA.: 9parlytt2p14

                                                                   Copyright 2o14 Interstate Genera] Media. LLC




http://www.philly.com/philly/news/20140606 State A G                                                                          probed_philly ... 9/19/2014
THIS PAGE INTENTIONALLY LEFT BLANK
                        IN THE COURT OF COMMON PLEAS
                      MONTGOMERY COUNTY,PENNSYLVANIA


IN RE:                                 : SUPREME COURT OF PENNSYLVANIA
                                       : NO. 176 M.D. MISC. DKT. 2012
THE THIRTY-FIVE STATEWIDE
                                       : MONTGOMERY COUNTY COMMON PLEAS
INVESTIGATING GRAND JURY               : M.D. 1424-2014

                                       : NOTICE NO, 123




                               SEALING ORDER

      AND NOW, this 27th day of August, 2014, it is hereby ORDERED, that the

attached Order of •August 27, 2014 be filed under seal with the Clerk of Courts of

Montgomery County uniil further Order of this Court.




                                  BY THE COURT:




                                    (,)
                                  WILLIAM R. CARPEN ER,               J.
                                  Supervising Judge
                            IN THE COURT OF COMMON PLEAS
                          MONTGOMERY COUNTY,PENNSYLVANIA


IN RE:                                    : SUPREME COURT OF PENNSYLVANLk
                                          : NO.176 M.D. MISC DKT.2012
THE THIRTY-FIVE STATEWIDE
                                          : MONTGOMERY COUNTY COMMON PLEAS
INVESTIGATING GRAND JURY                  : M.D.1424-2014

                                          : NOTICE NO. 123



                                     ORDER

         AND NOW,this 27th day of August, 2014,it is hereby ORDERED,pursuant to

18 Pa.C.S.§ 4954 (relating to protective orders), that:

             1. The Office ofthe Attorney General, except upon specific authorization by

                this Court or the Special Prosecutor, shall refrain from any involvement in,

                or access to, the investigative efforts ofthe Special Prosecutor.

             2. Employees ofthe Office ofthe Attorney General shall refrain from

                engaging in, or soliciting, any act of obstruction, intimidation or retaliation

                against any witness summoned by the Grand Jury in the Special

                Prosecutor's investigation.

             3. All transcripts of Grand Jury testimony shall be given only from the

                stenographer or their employer directly to the Supervising Judge and the

                Special Prosecutor, no copy shall be given to the Attorney General's

                Office.
4. Employees ofthe Office ofthe Attorney General shall not have access to

   transcripts of proceedings before the Grand Jury or Supervising Judge,

   exhibits, or other information pertaining to the Special Prosecutor's

   investigation. All information related to the work ofthe Special

   Prosecutor shall be kept in the custody ofthe Special Prosecutor and

   Supervising Judge.

5. Any person, including employees ofthe Office ofthe Attorney General,

   who engage in any act of obstruction, intimidation or retaliation against a

   witness summoned by the Grand Jury in the Special Prosecutor's

   investigation may be prosecuted as set forth in 18 Pa.C.S.§ 4955 (relating

   to violation of orders) and any other applicable provisions ofthe Crimes

   Code ofPennsylvania.

6. The Special Prosecutor shall serve a copy of this Order upon the Office of

   the Attorney General.

7. The contents of this Order are sealed, and shall not be disclosed (either

   verbally or in writing) by the Office ofthe Attorney General to any

   individual outside ofthe Office ofthe Attorney General under penalty of

   contempt of court.
                                 BY THE COURT:



                                      Cja2LE C potli-Vir
                                 WILLIAM R. CARPENTE   J.
                                 Supervising Judge




Copies sent on August 27,2014
By First Class Mail to:
Kathleen G. Kane, Pennsylvania Attorney General
Thomas E. Carluecio, Esquire
THIS PAGE INTENTIONALLY LEFT BLANK
                       IN THE COURT oy: COMMON MEM
                     MONTGOMERY cQUNTY:f PENN$YLVANIA
IN RE:                                         SUPREME COURT OF PENNSYLVANIA
                                           .   N.176 M.D. MISC. DKT.2012
THE THIRTY-FIFTH STATEWIDE
                                            MONTGOMERY COUNTY COMMON PLEAS
INVESAIGATINQf; -ND JURY                   : M.D. 2644-2012
                                           : NOTICE NO. 123


                                          OIWER

       AND NOW,this . . day of September, 2014, it Iglerebÿ ORDERED that the attached..
fikPd on Septernbe    2014, be and is hereby :s:ekded.




                                           WILIJAM CARPENTER
                                           SupefOsing hidge
                                           ThirtSi-Fifth Statewide Investigating
                                            Grtimd Atry
                          IN THE COURT OF COMMON PLEAS
                        MONTGOMERY COUNTY,PENNSYLVANIA


1N RE:                                  : SUPREME COURTOF PENNSYLVA:NIA
                                          NO. 176 WO,MISc DKr., 2012
THE THIRTY-RVE STATEWIDE
                                           MONTGOMERY COUNTY Cat             ON PLEAS
mEsTicAmc GRAND IVRY                      IVID: 1424-2014

                                        : NOTICE NO. 123

                                    ORDER

      AND NOW, this 17th day of Septernher„2014, in the exercise of its discretion after
an in camera hearing and a Finding of substantial evidence, this Court issued a Prote0ive.
Order;
       And upon consideration of the Motion for Reconsideration filed by the •Office of
Attorney General relating to the Order of Court issued August 27, 2014,y. apd Oter
Arg,ument,
      IT IS ORDERED that a further :bearing related to the issuOne0 of qf ptOteckisiv o
pursuant to 18 Pa.C.S.1§ 4954 shall be conducted on a date to be ;agreed won by the
Attorney General and the Special Prosecutor in th0 chamberg of the SuperVising Judge in
the Grand Jury suite. The $1Abject of the horing is anggation$ of ohoimetion, wilmess
intimidation, and/Of retaliation.
                                    OV :HY,CO AT:


                                    WILLIAM
                                    Supervising Judge

Copies• sent on September 17, 2014
By First Class Alai' to:
Thomas E. Carluecio, Esquire
 arnes 13arker, Esquire
                        IN THE COURT OF COMMON PLEAS
                      MONTGOMERY COUNTY,PENNSYLVANIA

IN RE:                                   : SUPREME COURT OF PENNSYLVANIA
                                         : NO. 176 M.D. IVIISC. DKT.2012
THE THIRTY-FIFTH STATEWIDE
                                         : MONTCOMERY COUNTY COMMONPLE. S
INVESTIGATING GRAND IIJRY                : M.D. 2644-2012

                                            !OTICE




                                         ORDER


       AND NOW,this         ta.y ofSepternber,2014, it is hereby ORDERED that the attached

filed on gepternbet    014,.be and is hereby sealed.




                                          WILLIAM R. CARPENTER
                                          Supervising Judge
                                          Thirty-Fifth Statewide InVe.stigating
                                           cirand Jury
                          IN THE COURT OF COMMON PLEAS
                        MONTGOMERY COUNTY,PENNSYLVANIA


IN RE:                                   : SUPREME COURT OF PENNSYLVANIA
                                         : NO. 176 M.D. MISC DKT.2012
THE THIRTY-FIVE STATEWME
                                         : MONTGOMERY COUNTY COMMON PLEAS
INVESTIGATING GRAND JURY                 : M.D. 1424-2014

                                         ; NOTICE NO. 123


                                     ORDER

      AND NOW,this 17th day.of Septernber, 2014, in the exercise of its discretion after
an in camera hearing and a finding of substantial evidence, this Court issued a Protective
Order;
      And upon consideration of the Motion for Reconsideration filed by the Office of
Attorney General relating to the Order of Court issued August 27, 2014,
      IT IS ORDERED that the Motion is GRANTED in part as to Paragraphs 2 and 5 of
said Order, and the following persons only shall be subject to Paragraphs 2 and 5 of said
Order:
          1. Any person who has been sworn to Grand Jury secrecy.
         2. Any person who has or had access to any Grand Jury information.
         3. Any person associated with the J. Whyatt Mondesirc proceedings and
             investigation.
      Additionally, Paragraph 7 of said Order is modified to allow communication
reaarcling the Order with counsel for a person subject to the Order, for purposes of appeal,
and for any other, sirnilar purpose required by law,
                              BY THE COUR'




                               WTI JAM,It. CARPEN't
                              .Supervising Jucige



 Copies sent On Nowmber 7, 201.4
13y First Class Mail to:
Thothas E, Carlucci°, Esquire
lames 134ker, Esquire
                              CERTIFICATE OF SERVICE

      I hereby certify that I arn this day serving one copy of the foregoing Application of the

Office of Attorney General thr Special Relief pursuant to 42 Pa.C.S. §§ 502, 726, Pa.R.A.P.

3309 upon the persons and in the manner indicated below:

                                  Via U.S. Firsl-Class Mail,
                                      Postage pre-paid:

The Honorable Williarn R. Carpenter                Thomas E. Carluccio, Esquire
Court of Common Pleas of Montgomery County         Plymouth Greene Office Carnpus
Montgomery County Courthouse                       1000 Germantown Pike, Suite D3
P.O. Box 311                                       Plymouth Meeting, PA 19462-2484
Norristown,PA 19404-0311                           (484)674-2899
(610) 278-5902                                     (Special Prosecutor)
(Supervising Judge)

Ann Thomburg Weiss, Clerk of Courts
Montgomery County Clerk of Courts Office
P.O. Box 311
Norristown, PA 19404,-0311
(610)278-3346
(Clerk of Courts)



                                    By:
                                           JAMES P. BARKER
                                           Chief Deputy Attorney General
                                           Attorney No.67315


OFFICE OF ATTORNEY GENERAL
Criminal Law Division
Appeals & Legal Services Section
16th Floor-Strawberry Square
Harrisburg, PA 17120
(717)705-0098

Date: September 19,2014




                                              14
                                                            Received 09/19/2014 Supreme Court Middle District


                                                                Filed 09/19/2014 Supreme Court Middle District
                                                                                               137 MM 2014



                                                                UNSEALED PER ORDER OF
                                                                THE COURT DATED
                                                                AUGUST 26, 2015




                      IN THE SUPREME COURT OF PENNSYLVANIA
                                 MIDDLE DISTRICT

IN RE: THE THIRTY-FIFTH STATEWIDE                  :
INVESTIGATING GRAND JURY                           :       No. ___ MM 2014
                                                   :
PETITION OF:                                       :       FILED UNDER SEAL
OFFICE OF ATTORNEY GENERAL                         :



  MOTION FOR LEAVE TO FILE APPLICATION FOR SPECIAL RELIEF UNDER SEAL


TO THE HONORABLE CHIEF JUSTICE AND JUSTICES OF THE SUPREME COURT OF
PENNSYLVANIA:

        AND NOW, comes the Pennsylvania Office of Attorney General by Kathleen G. Kane,

Attorney General of the Commonwealth of Pennsylvania, and James P. Barker, Chief Deputy

Attorney General, who files this Motion for Leave to File Application for Relief under Seal, and

in support thereof avers as follows:

        1.     Concurrent with the filing of this Motion, Petitioner, Office of Attorney General

of the Commonwealth of Pennsylvania(OAG)by Kathleen Kane, Attorney General, is filing an

Application for Special Relief pursuant to 42 Pa.C.S. §§ 502, 726,Pa.R.A.P. 3309.

        2.     By its Application for Special Relief, OAG seeks to challenge the issuance of a

Protective Order by the Supervising Judge of the Thirty-Fifth Statewide Investigating Grand

Jury.
         3.    Of necessity, the Application for Special Relief recites matters occurring before

the Grand Jury and/or matters subject to Sealing Orders signed by the Supervising Judge of the

Thirty-Fifth Statewide Investigating Grand Jury.

         WHEREFORE, the Pennsylvania Office of Attorney General, through the Attorney

General and undersigned counsel, respectfully requests that this Honorable Court enter an Order

granting this Motion for Leave to File Application for Relief under Seal and sealing this Motion,

the Application of the Office of Attorney General for Special Relief pursuant to 42 Pa.C.S. §§

502, 726, Pa.R.A.P. 3309, and any future documents filed in this matter pending further Order of

Court.

                                                   Respectfully submitted,

                                                   KATHLEEN G.KANE
                                                   Attorney General

                                                   LAWRENCE M.CHERBA
                                                   Executive Deputy Attorney General
                                                   Director, Criminal Law Division



                                            By:
                                                   JAMES P. BARKER
                                                   Chief Deputy Attorney General
                                                   Attorney No.67315
                                                   jbarker@attorneygeneral.gov


OFFICE OF ATTORNEY GENERAL
Criminal Law Division
Appeals and Legal Services Section
16th Floor-Strawberry Square
Harrisburg,PA 17120
(717)705-0098
(Fax)(717)783-5431

Date: September 19,2014



                                               2
                                       VERIFICATION

       The facts recited in the foregoing Commonwealth’s Answer to Petition for Review are

true and correct to the best of my knowledge and belief. This statement is made with knowledge

that a false statement is punishable by law under 18 Pa. C.S. § 4904(b).



                                     By:
                                             JAMES P. BARKER
                                             Chief Deputy Attorney General
                                             Attorney No.67315


OFFICE OF ATTORNEY GENERAL
Criminal Law Division
Appeals & Legal Services Section
16th Floor—Strawberry Square
Harrisburg,PA 17120
(717)705-0098

Date: September 19,2014




                                                3
                               CERTIFICATE OF SERVICE

       I hereby certify that I am this day serving one copy of the foregoing Motion for Leave to

File Application for Relief under Seal upon the persons and in the manner indicated below:

                                   Via U.S. First-Class Mail,
                                      Postage pre-paid:

The Honorable William R. Carpenter                 Thomas E. Carluccio, Esquire
Court of Common Pleas of Montgomery County         Plymouth Greene Office Campus
Montgomery County Courthouse                       1000 Germantown Pike, Suite D3
P.O. Box 311                                       Plymouth Meeting,PA 19462-2484
Norristown,PA 19404-0311                           (484)674-2899
(610)278-5902                                      (Special Prosecutor)
(Supervising Judge)

Ann Thornburg Weiss, Clerk of Courts
Montgomery County Clerk of Courts Office
P.O. Box 311
Norristown,PA 19404-0311
(610)278-3346
(Clerk of Courts)



                                    By:
                                            JAMES P. BARKER
                                            Chief Deputy Attorney General
                                            Attorney No.67315


OFFICE OF ATTORNEY GENERAL
Criminal Law Division
Appeals & Legal Services Section
16th Floor-Strawberry Square
Harrisburg,PA 17120
(717)705-0098

Date: September 19,2014




                                               4
                                                                    UNSEALED PER ORDER
                                                                    OF THE COURT DATED
                                                                    AUGUST 26, 2015

                          IN THE COURT OF COMMON PLEAS
                        MONTGOMERY COUNTY,PENNSYLVANIA


IN RE:                                     : SUPREME COURT OF PENNSYLVANIA
                                           : NO. 137 M.D. MISC. DKT. 2014
THE THIRTY-FIVE STATEWIDE
                                           : MONTGOMERY COUNTY COMMON PLEAS
INVESTIGATING GRAND JURY                   : M.D. 1424-2014




                                 SEALING ORDER

      AND NOW, this 24th day of Septernber, 2014, it is hereby ORDERED, that the

attached Answers and Orders of September 24, 2014 be filed under seal with the Supreme

Court until further Order of that Court.




                                    BY THE COURT:




                                    WILLIAM R. CARPE TER,                J.
                                    Supervising Judge
                       • IN THE COURT OF COMMON PLEAS
                      MONTGOMERY COUNTY,PENNSYLVANIA


IN RE:                                 : SUPREME COURT OF PENNSYLVANIA
                                       : NO. 137 M.D. MISC. DKT. 2014
THE THIRTY-FIVE STATEWIDE
                                       : MONTGOMERY COUNTY COMMON PLEAS
INVESTIGATING GRAND JURY               : M.D. 1424-2014




                               SEALING ORDER

      AND NOW, this 24th day of September, 2014, it is hereby ORDERED, that the

attached Answers and Orders of Septernber 24, 2014 be filed under seal with the Clerk of

Courts of Montgomery County until further Order of this Court.




                                  BY THE COURT:




                                       t,)
                                  WILLIAM R. CAR ENTER,                    J.
                                  Supervising Judge
                     IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


IN RE: THE THIRTY-FIFTH STATEWIDE :              NO. 137 MM 2014
INVESTIGATING GRAND JURY
                                                 FILED UNDER SEAL
                     V.

PETITION OF:
THE OFFICE OF ATTORNEY GENERAL        :


ANSWER TO THE APPLICATION OF THE OFFICE OF THE ATTORNEY
GENERAL FOR SPECIAL RELIEF PURSUANT TO §§502, 726, Pa.R.A.P. 3309

TO THE HONORABLE CHIEF JUSTICE AND JUSTICES OF THE SUPREME COURT
OF PENNSYLVANIA:

       AND NOW,comes Thomas E. Carluccio, Esquire, Special Prosecutor for
the Thirty-Fifth Statewide Investigating Grand Jury, who files this Answer to the
Application of the Office of Attorney General for Special Relief Pursuant to
§§502, 726, Pa.R.A.P. 3309, and in support thereof answers as follows:
I.     PARTIES
       1.    Admitted.
       2.    Denied, to the extent that this Special Prosecutor has no knowledge
as to what the Office of the Attorney General of the Conunonwealth of
Pennsylvania(OAG)knows and doesn't know about the identity of any
Respondent.
IL.    JURISDICTION
       3.    Admitted, in part, that Applicant has correctly cited Section 726 of
the Judicial Code. Denied, in part, that the Court has jurisdiction of this matter
pursuant to Section 726 of the Judicial Code.
III.   BACKGROUND
       4.    Denied, to the extent that Appendix A appears to be a writing that
speaks for itself.
       5.    Admitted.
       6.      Denied, This motion in and of itself exhibits a lack of cooperation,
along with the fact that the Special Prosecutor is still awaiting the Right-To-
Know Documents requested last week.
       7.      Admitted in part, that August'26, 2014, the Judge issued a
Protective Order. All other allegations are specifically denied.
      8.       Admitted.
      9.       Denied. However, attached as Exhibit 2 under separate seal, are the
notes of testimony from the hearing that was used to establish the Protective
Order. Please note that the Attorney General has not been provided a copy of
the hearing.
      10       Admitted.
       11.     Admitted in part, and denied in part. The Order dated September
17, 2014 is an Order which the contents thereof speak for itself.
      12.      Admitted in part, and Denied, in part. The Order dated September
17;2014 is an Order which speaks for itself. Any interpretation of the
September 17, 2014 Order by the Applicant is specifically denied.
      1.3.   Denied. This Application for Special Relief is a transparent attempt .
by the Attorney General to have the Pennsylvania Supreme Court clear the way
for her to release certain emails as retaliation against certain witnesses who
have testified before the Grand Jury. These emails were previously subject to a
stay recently lifted by judge Krumenacker. See, Exhibit 1.
IV.   TERMS OF THE PROTECTIVE ORDER
      14.    Admitted. The September 17, 2014,()rder, was issued pursuant to
18 Pa.C.S.A. §4954.
      15.    Denied. The Order dated September 17, 2014, is an Order that
speaks for itself. Any interpretation of the September 17, 2014. Order, by the
Applicant is specifically denied.
      16.    Denied. The Order dated September 17, 2014, is an Order, which
speaks for itself. Any interpretation of the September 17, 2014 Order, by the
Applicant is specifically denied.

                                          2
      17.    Denied. The Order dated September 17, 2014, is an Order, which
speaks for itself. Any interpretation of the September 17, 2014 Order, by the
Applicant is specifically denied.
      18.    Denied. The Order dated September 17, 2014, is an. Order, which
speaks for itself. Any interpretation of the September 17, 2014 Order, by the
Applicant is specifically denied.
      19.    Denied. The Order dated September 17, 2014, is an Order, which
speaks for itself. Any interpretation of the September 17, 2014 Order, by the
Applicant is specifically denied.
      20.    Denied. The Order dated September 17, 2014, is an Order, which
speaks for itself. Any interpretation of the September 17, 2014 Order, by the
Applicant is specifically denied.
      21.   Denied. The September 17, 2014 Order, granting in part the Motion
for Reconsideration is an Order, which speaks for itself. Any interpretation of
that order by the Applicant is specifically denied.
V.    ABUSE OF DISCRETION IN ISSUANCE OF THE PROTECTIVE ORDER
      22. Admitted, in part and Denied in part. It is admitted that this Judge
relied on 18 Pa.C.S.A. §4954 in issuing the September 17, 2014, Protective
Order. The original text of that statutory section speaks for itself. Denied, to
the extent that this Application for Special Relief is a transparent attempt by
the Attorney General to have the Pennsylvania Supreme Court clear the way for
her to release certain emails as retaliation against certain witnesses who have
testified before the Grand Jury. These ernails were previously subject to a stay
recently lifted by Judge Krumenacker. See, Exhibit 1.
      23.   AdrMtted, in part and Denied in part. It is admitted that
Commonwealth v. Sandusky, 70 A.3d. 886, 897 n. 9(Pa.Super. 2013), sets forth
the cited language. Denied, that an abuse of discretion standard is appropriate
here. This Application for Special Relief is a transparent attempt by the
Attorney General to have the Pennsylvania Supreme Court clear the way for her
to release certain emails as retaliation against certain witnesses who have


                                         3
testified before the Grand Jury. These emails were previously subject to a stay
recently lifted by Judge Krumenacker. See, Exhibit 1.
      24. Admitted, in part and Denied in part. It is admitted that
Commonwealth v. Alicia, 92 A.3d 753, 760(Pa. 2014), sets forth the cited
language. Denied, that an abuse of discretion standard is appropriate here. This
Application for Special Relief is a transparent attempt by the Attorney General
to have the Pennsylvania Supreme Court clear the way for her to release certain
emails as retaliation against certain witnesses who have testified before the
Grand Jury. These ernails were previously subject to a stay recently lifted by
Judge Krumenacker. See, Exhibit 1.
      25.   Denied. This Application for Special Relief is a transparent attempt
by the Attorney General to have the Pennsylvania Supreme Court clear the way
for her to release certain emails as retaliation against certain witnesses who
have testified before the Grand Jury. These emails were previously subject to a
stay recently lifted by Judge Krumenacker. See, Exhibit I.
      26.      Denied.
      27.      Denied. The Special Prosecutor is unaware of what the OAG is
aware of or has knowledge of.
      28.      Denied.
      29.      Denied, as to the contents of the OAG's speculation.
      30.      Denied. This allegation is speculation.
      31.      Denied, in that the Special Prosecutor does not have sufficient
knowledge to answer this averment.
      32.      Denied, as a mischaractertion of the facts and this allegation is
speculation.
      33.   Denied, as a rnischaractertion of the facts and this allegation is
speculation.
      34.   Denied. This allegation is speculation.
     35.    Denied. This allegation is speculation.
     36.    Denied. This allegation is speculation.

                                          4
       37.  Denied. This Application for Special Relief is a transparent attempt
by the Attorney General to have the Pennsylvania Supreme Court clear the way
for her to release certain emails as retaliation against certain witnesses who
have testified before the Grand jury. These emails were previously suhject to a
stay recently lifted by Judge Krumenacker. See. Exhibit 1.
       38. • Denied, as a mischarterization of the facts, and this allegation is
speculation.
       39.     Denied, as a mischaracterization of the facts, and this allegation is
speculation.
      40.      Denied. This Application for Special Relief is a transparent attempt
by the Attorney General to have the Pennsylvania Supreme Court clear the way
for her to release certain emails as retaliation against certain witnesses who
have testified before the Grand Jury. These emails were previously subject to a
stay recently lifted by Judge Krumenacker. See, Exhibit 1. Furthermore, if this
interpretation were to be permitted then an organized crime target would be
allowed in this context to have a hearing and confront witnesses who were
being protected for Gand jury purposes.
      41.    Denied. This Application for Special Relief is a transparent attempt
by the Attorney General to have the Pennsylvania Supreme Court clear the way
for her to release certain emails as retaliation against certain witnesses who
have testified before the Grand Jury. These emails were previously subject to a
stay recently lifted by Judge Krumenacker. See, Exhibit 1.
      42.    Denied. This Application for Special Relief is a transparent attempt
by the Attorney General to have the Pennsylvania Supreme Court clear the way
for her to release certain emails as retaliation against certain witnesses who
have testified before the Grand Jury. These emails were previously subject to a
stay recently lifted by judge Krumenacker. See, Exhibit 1.
      43.    Denied. This Application for Special Rehef is a transparent attempt
by the Attorney General to have the Pennsylvania Supreme Court clear the way
for her to release certain ernails as retaliation against certain witnesses who


                                          5
have testified before the Grand Jury. These emails were previously subject to a
stay recently lifted by Judge Krumenacker. See, Exhibit 1.
      44. Denied. This Application for Special Relief is a transparent attempt
by the Attorney General to have the Pennsylvania Supreme Court clear the way
for her to release certain emails as retaliation against certain witnesses who
have testified before the Grand Jury. These emails were previously subject to a
stay recently lifted by Judge Krumenacker. See, Exhibit I- .
      45.    Denied. This Application for Special Relief is a transparent atternpt
by the Attorney General to have the Pennsylvania Supreme Court clear the way
for her to release certain emails as retaliation against certain witnesses who
have testified before the Grand Jury. These emails were previously subject to a
stay recently lifted by Judge Krumenacker. See, Exhibit 1.
      46.    Denied. This Application for Special Relief is a transparent attempt
by the Attorney General to have the Pennsylvania Supreme Court clear the way
for her to release certain emails as retaliation against certain witnesses who
have testified before the Grand Jury. These emails were previously subject to a
stay recently lifted by Judge Krumenacker. See, Exhibit 1.
      47. Denied. This Application for Special Relief is a transparent attempt
by the Attorney General to have the Pennsylvania Supreme Court clear the way
for her to release certain emails as retaliation against certain witnesses who
have testified before the Grand Jury. These emails were previously subject to a
stay recently lifted by Judge Krumenacker. See, Exhibif 1.
      48.   Denied. This Application for Special Relief is a transparent attempt
by the Attorney General to have the Pennsylvania Supreme Court clear the way
for her to release certain emails as retaliation against certain witnesses who
have testified before the Grand Jury. These emails were previously subject to a
stay recently lifted by Judge Krumenacker. See, Exhibit 1.
      49.   Denied. This Application for Special Relief is a transparent attenlpt
by the Attorney General to have the Pennsylvania Supreme Court clear the way
for her to release certain emails as retaliation against certain witnesses who


                                        6
have testified before the Grand Jury. These emails were previously subject to a
stay recently lifted by Judge Krumenacker. See, Exhibit 1.
       SO.   Denied. This Application for Special Relief is a transparent attempt
by the Attorney General to have the Pennsylvania Supreme Court clear the way
for her to release certain emails as retaliation against certain witnesses who
have testified before the Grand jury. These emails were previously subject to a
stay recently lifted by Judge Krumenacker. See, Exhibit 1.
VL    EXERCISE OF JURISDICTION
      51.    Denied. This Application for Special Relief is a transparent attempt
by the Attorney General to have the Pennsylvania Supreme Court clear the way
for her to release certain emails as retaliation against certain witnesses who
have testified before the Grand Jury. These emails were previously subject to a
stay recently lifted by Judge Krumenacker. See, Exhibit 1.
      52.    Denied. This Application for Special Relief is a transparent attempt
by the Attorney General to have the Pennsylvania Supreme Court clear the way
for her to release certain emails as retaliation against certain witnesses who
have testified before the Grand Jury. These emails were previously subject to a
stay recently lifted by Judge Krumenacker. See, Exhibit 1.
      53.    Denied. This Application for Special Relief is a transparent attempt
by the Attorney General to have the Pennsylvania Supreme Court clear the way
for her to release certain emails as retaliation against certain witnesses who
have testified before the Grand Jury. These emails were previously subject to a
stay recently lifted by Judge Krumenacker. See, Exhibit Ï.
      54.    Denied, This Applicadon for Special Relief is a transparent attempt
by the Attorney General to have the Pennsylvania Supreme Court clear the way
for her to release certain emails as retaliation against certain witnesses who
have testified before the Grand Jury. These emails were previously subject to a
stay recently lifted by Judge Krurnenacker. See, Exhibit 1.
      55.    Denied. This Application for Special Relief is a transparent attempt
by the Attorney General to have the Pennsylvania Supreme Court clear the way


                                        7
for her to release certain emails as retaliation against certain witnesses who
have testified before the Grand Jury. These emails were previously subject to a
stay recently lifted by Judge Krumenacker. See, Exhibit 1.
      56.   Denied. This Application for Special Relief is a transparent attempt
by the Attorney General to have the Pennsylvania Supreme Court clear the way
for her to release certain emails as retaliation against certain witnesses who
have testified before the Grand Jury. These emails were previously subject to a
stay recently lifted by Judge Krumenacker. See, Exhibit 1.


      NEW MATTER
      1 The Protective Order is not a final Order. It is an interlocutory Order,
         which should not be the subject of an appeaL No one has been found
         in contempt of court for violating the Protective Order.
      2. The Protective Order has served its purpose to this point. There has
         not been any additional problems as outlined in Exhibit 2 and in New
         Matter number 3.
      3. Frank Fina and Mark Costanzo testified before the Grand jury on
         August 26, 2()14. As they walked in the door they were confronted by
         several OAG agents who apparently knew they were testifying that
         day. The agents then walked with them to the elevator muttering
         comments to them. The agents then rode the elevator with Costanzo
        and Fina to the Grand Jury Room standing nose to nose with them.
        They were making cornments concerning Fina and Costanzo the entire
        time in the elevator until someone said to knock it off. They then
        entered the Grand Jury Room to wait to be called for testimony. While
        waiting in the Grand Jury Room an agent came in to the room and
        stared at Constanzo and asked to talk to the Special Prosecutor
        whereby he gave several statements disparaging Costanzo.




                                       8
         All of this information was conveyed to the Court by the Special
         Prosecutor prior to the issuing of the Protective Order.
      4. Vacating the Protective Order may impede the unfinished work of the
         Special Prosecutor and Grand Jury.


      CONCLUSION
      WHEREFORE, Special Prosecutor, Thomas E. Carluccio, Esquire,
respectfully requeSts that this Honorable Court enter an Order denying the
Application for Special Relief.


                                           Respec:tfully submitted,


                                           Thomas E. Carluccio, Esquire
                                           Special Prosecutor for the Thirty-
                                           Fifth Statewide Grand Jury




                                      9
                               VERIFICATION

      The facts recited in the foregoing Commonwealth's Answer to Petition for
Review are true and correct to the best of my knowledge and belief. This
statement is made with knowledge that a false statement is punishable by law
under 18 Pa. C.S. § 4904(b).




                               BY:

                                     THOMAS E. CARLUCCIO, ESQUIRE
                                     Attorney No. 81858




Law Office of Thomas E Carluccio
Plymouth Greene Office Campus
1000 Germantown Pike, Suite D3
Plymouth Meeting, PA 19462-2484
484 674-2899
(Special Prosecutor)


DATE:September 24, 2014




                                      10
                              CERTIFICATE OF SERVICE


       I hereby certify that 1 am thiš day serving one copy of the foregoing Application
 of the Office of Attorney General for Special Relief pursuant to 42 Pa. C.S. §§ 502, 726,
 Pa.R.A.P. 3309 except for exhibit 2 filed under separate seal upon persons and in the
 manner indicated below:
                                 Via U.S. First-Class Mail,
                                    Postage pre-paid:
The Honorable William R. Carpenter                      James P. Barker
 Court of Common Pleas of Montgomery County             Office of Attorney General
 M6ntgornery County Courthouse                          Criminal Law DiVision
P.O. Box 311                                            Appeals & Legal Services
Norristown, PA 19404-0311                               16'h Floor-Strawberry Square
610-278-5902                                            Harrisburg, PA 17120
(Supeivising Judge)                                     717-705-0098
                                                        (Chief Deputy Attorney General)
Ann Thornburg Weiss, Clerk of Court
Montgomery County Clerk of Courts Office
P.O. Box 311
Norristown, PA 19404-0311
610-278-3346
(Clerk of Courts)
                                         BY:

                                                THOMAS E. CARLUCCIO, ESQUIRE
                                                Attorney No. 81858
Law Office of Thomas E. Carluccio
Plymouth Greene Office Campus
1000 Germantown Pike, Suite D3
Plymouth Meeting, PA 19462-2484
484 674-2899
(Special Prosecutor)
DATE: September 24,2014



                                           11
 Kane to decide whether to release state workers racy e-mails                                                                                                               Page 1 of 4

                                                                                      (EXHIBIT 1)
   Monthly. SeptafTdror 22, 20/4                                                                                                        Limnhor Lavin: Sign in          RegiSter   f E g



                        66°          John Solaris' Forocasi
                                     Philadelphia, PA                         phitlyfcorn                                                Sukuelt
                                                                                                                                                                                   i5
                                                                                                                                                                               DAM'liEWS


       tht        News 1 Spurts                      Entertainment 1 Business 1 Opinion                      1   Food         1     Lifestyle             1    Health    1 More
    BREAKING      NEWS VIVED VOICESIBLOGS PHILACIELP1NA                    NEW JERSEY POLITICS EDUCATION   OPINION OBITUARIES             NATIONAVORLO            WEATHER TRAFFIC
    LOTTERY



                                                          SAVE 40%
                                                           ON ANNUAL MEMBERSHIPS!
                                                                                                                 rt):::.1 CLIO: Fi
                                                                                                                 vi   c:ein ..-re,Er. you hi(t/ %Fitt,


                                                                                                                                               Angiel list.
                                                                prr,1
                                                                   ,  5 r.ii. AUTUNiriosa




   Kane to decide whether to release
   state workers'racy e-rnails                                                                                                 The Season BegirfSi
   DL.IJ         Reaeit                                          Ern,3ii     31 COMMENTS                                          September 2-2Et •
                                                                                                                                                  -
                                                                                                                                                                   _



                                                                                                                                                  .    .
                                                                                                                               Featuring Lang Lang pedong Mozart's
                                                                                                                               Rarro ooncerto,No. 17
                                                                                                                                     LEARN/SORE 0
                                                                                                                                                                   'www.phllorch.org




                                                                                                                              Lutes/ Nett%               Video




   Pautlayiyadia ASurney Goaurdi Kat/Veen X4,10. l   micr-1.4o.[3R VAA/T Slier Piwtooropher.   )


                                       Angola Couloombist           Meeker Vat Writer
                                                                                                                              Mr.15t Vie,ved News Stories:
                                       LAST UPDA TED: Saturday, Scplembey 20, 21114,1.00 AM
                                       EDSTFDI Friday. SaMorr,Unt 10, 2014, 10:4S AN                                                                          Troopers: we're
                                                                                                                                                              closing in on suspect
                                                           HARRISBURG - Pennsylvania Attorney
                                                     nqui7r
                                                           General Kathleen G. Kane must decide
                                      whether to make public e-mails of current and former state
                                      employees - some sent over state-owned computers and                                                                    4 kids killed in Pa.
                                                                                                                                                              crash not restrained
                                      accounts - that purportedly contain pornographic images,
                                      jokes, cartoons, and other private messages.

                                      A state judge lifted a stay Friday that prevented release of the
                                      material that Kane discovered during her review of her                                                                  Sexual assault charge
                                                                                                                                                              for Phitly lobbyist
                                      predecessors' handling of the Jerry Sandusky child sexual-
                                      abuse case.

                                      Renee Martin, a spokeswoman for Kane, said Friday that the
                                                                                                                                                              Ilaverford project
                                      office was reviewing the order by Cambria County Court                                                                  sets off Facebook
                                      Judge Norman A. Krumenacker 111 and would decide soon.                                                                  fight




http://www.philly.corn/phi 1 ly/news/20140920_JudgeJitts_stay on_emailsjn_Sanclusky__c... 9/22/2014
 Kane to decide whether to release state workers racy e-mails                                                                                               Page 2 of 4


                               Several news organizations, including The Inquirer, have                                                 Pace lift Poconos
                               asked to see the e-mails under the state's Right-to-Know taw.                                            limits; limit for killer
                                                                                                                                        goes on
                               Former Chief Deputy Attorney General Frank G. Fine who
                               led the Sandusky investigation, had argued to Krumenacker
                               that because the e-mails were discovered during Kanes
                               interne! review of the investigation, which involved grand jury
                               material, they should not be made public.

                               Kane's office countered that the information sought did not
                               relate to grand jury matters and was not covered by strict
                               grand jury secrecy rules.

                               it was not immediately clear why Fina was seeking a                                                                  .   .

                               protective order. Fine, who now works for Philadelphia District   ...I'M, nil
                                                                                                 ittild.on IS
                                                                                                                                 ETC Dui rwernkrb.1116%.*.Capi-2.•
                                                                                                                                                       0,-.4..nax,tith. '
                                                                                                 4...* Mb..      re.wealm      treuuera,ffinfruam.rzee.      IP.
                               Attorney Seth Williams, could not be reached for comment                KVii rre.                                            nediol.a


                               Friday.                                                             Also cm Phiiiy.croor
                                                                                                   BUSINESS:
                               Kane and Fina have for months been locked in an                                                          You're carrying too
                               increasingly bitter battle, one that most recently has                                                   nuich personal data
                                                                                                                                        on your credit card
                               culminated in a special prosecutors being appointed to
                               investigate whether Kane's office leaked secret grand jury
                               material in a separate case that Fine handled.                      HEALTH:
                                                                                                                                        Online workouts: The
                              The special prosecutor has issued several subpoenas to                                                    personal trainer you
                              Kane's office and others to explore how secret records                                                    never had
                              became public this year about a 2049 investigation by Fine
                              involving Philadelphia NAACP leader J. VVhyatt Niondesire.
        rrovel Deals                                                                              SPORTS:

                              The e-mails have become an issue in the leak inquiry, with                                                Williams: Birds ate
                                                                                                                                        ove1wOrked
                              some Kane critics arguing that her office is using the threat of
                              their release as a way to silence criticism, sources have told
                              The lnquirer.
                                                                                                   ENTERTAINMENT:
                              A person who violates grand jury secrecy rules may be found                                               One way to avoid
                              guilty of contempt of court and sentenced to up to six months                                             hacked nude shots?
    5140 & p Downtown                                                                                                                   Keep your clothes on
        Hotel Sale Ihru Fa%   in prison.
    20% 0II
    See all travel deare      Given the tangled nature of the leak investigation, Kane might
                                                                                                  CRAIG LABAN
     LISTED DY TRAV9X0D       be hard-pressed to release the e-mails.
     - 731,r0e, !MAC,.
                                                                                                                                    Junto: One of the
                                                                                                                                    suburbs' top new
                              Cornplicating matters are Krumenacker's own words in lifting                                          restaurants .
                              the stay Friday                                                                                       TIT

                              The judge wrote that the e-mails being requested do not
                                                                                                  JOES:
                              relate to grand jury secrecy and that he therefore had no                                             7 essential items for
                              jurisdiction over whether they can be released.                                                       your job search
                                                                                                                                    'toolkit'
                              But he made it clear that he believes case law makes it very
                              difficult for Kane lo make the information public. He cited
                              court decisions that the Right-to-Know law only covers official     SIrry Connected

                              records and that e-mails of a personal nature do not fafl under     Gel Oro ?Mos!Philly.com Doi& iicadfinas newstfeor
                                                                                                  6vcrd la yew,'         Sigo    now,
                              that definition,
                                                                                                           0011e..111' ,4•:frosf;   r     rjj cja

                              "Here,the e-mails sought are described variously as being
                                                                                                  Already a philty.corn rnainaar?                       •    0
                              pornographic or sexually explicit in nature, and as such do not
                              appear to document a transaction or activity' of the Attorney
                              General's Office, Krumenacker wrote.

                              The inquirer has reported that the e-mails circulated among
                              scores of officials, from homicide investigators in the Attorney




http://www.philly.corn/philly/news/20]40920 Judgejifts_stay_on_ernails_in_Sanclusky_c... 9/22/2014
Kane to decide whether to release state workers racy e-rnails                                                                            Page 3 of4


                                      Generars Office to state prosecutors and other officials, as
                                                                                                               AN INQUIRER ORIGINAL   Mielltiquircr
                                      well as top Pennsylvania jurists.

                                      The e-mails were sent between 2009 and 2011, when the
                                      office was handling some of its biggest investigations,
                                      including that of Sandusky and several public corruption
                                      investigations involving the misuse of state resources for
                                      political gain,

                                      Gov. Corbett, a Republican, was attorney general until early
                                      2011. He was succeeded by Linda Kelly, also a Republican.

                                      There is no indication that Corbett received or was aware of
                                      the e-mail exchanges, according to people familiar with the
                                      matter.

                         acouloumbis@phillynews.com

                                      717-787-5934

                                      @Angelaslnk



   Angelo Coul            bis
   Inquirer Stuff Writer


      Sha.
         .
         rD,        Tweet                    Recklit     Email     31 COMMENTS        Roprints S Permissions




    Share this stfiry wi at friends who would like it.
    We recommend which of your friends would enjoy this story.


   MORE FROM THE WEB                                    MORE FROM PHILLY.COM

   13 Athletes Who Are Just As Guilty As                Shuttle buses on Media-Elwyn SEPTA line
   Ray Rice (StvieBiaze)                                for next 10 weekends
   10 NFL Teams Who Should Have Their                   Andy Reld's son settles In road-rage suit
   Names Forcibly Changed (RantSportsl
                                                        "Privilege" to be white? Not quite
   CNN Money: How Young Millionaires
                                                        Bucks DA: Teacher had sex with student,
   Invest (CAr(rt4oncy)
                                                        14
   20 Legal Activities You Probably Thought
                                                        Camden County College union to
   Were Illegal (Ran(bfeslylel
                                                        freeholders: Rehire laid-off workers
   15 Dirty Jokes We TOTALLY Missed In
                                                        Emotions mount on final day of Scottish
   Beloved Films From Our Youth fReltnery29)
                                                        campaign
   Ice Dancer Anna SemenovIch Is Curvy and
   Not Afraid to Show It(Rantspoils)




   31 Comments




   ma          Guest •
               Kane looks like she visited Michael Jackson's surgeon too.



                         Guest         •
            tere& Our downtown Philadelphia professional workplace put a cap on those sorts
                  of shenanigans some 15 years-ago and fired rnany good employees over
                  personal correspondence, non-work related e-mails and those messages
                         that nontainnd ni Ipsiinna hip rewttont




http://www.philly.corn/philly/news/20140920Judge_lifts_stay_on_emails_in_Sandusky_c... 9/22/2014
Kane to decide whether to release state workers racy e-mails                                                                                        Page 4 of4


   cornments powered by Disous
   Commenting policy l Comments FAO




                                                                                                                                  Par/tiers:
   philtyfcom                                             Theilnquirtr                          BAIT NEWS
                                                                                                                                  Philly DealTo

   News I Sports I Entertainment I Business I            The Inquirer Digital                   Daily News Digital Edition        Parade Magazine

   Food I Lifestyle I Health                             Edition                                Subscriber Services
                                                         Subscriber Services                    Subscribe
   Classifieds:
                                                         Subscribe
   Jobs I Cars I Real Estate I Rentals I
   Marketplace I Celebrations l Print Offers             Newspapers in Education
   Online I Weelðy Circulars

   Site Services;
   Advertise on Philly.com I Rates and Specs
   Mobile Site l Apps


                                                About Philly.com l Contact Us l Terms of Use & Priyacv Statement cOPYright 2014
                                                                OD Copyright 2014 interstate General Media, LLG




http://www.philly.com/philly/news/20140920Judge_lifts_stay_on_emails_in_Sandusky_c... 9/22/2014
                                                              UNSEALED PER ORDER OF
                                                              THE COURT DATED
                                                              AUGUST 26, 2015

                          IN THE COURT OF COMMON PLEAS
                        MONTGOMERY COUNTY,PENNSYLVANIA


IN RE:                                     : SUPREME COURT OF PENNSYLVANIA
                                           : NO. 137 M.D. MISC. DKT.2014
THE THIRTY-FIVE STATEWIDE
                                           : MONTGOMERY COUNTY COMMON PLEAS
INVESTIGATING GRAND JURY                   : M.D. 1424-2014




                                 SEALING ORDER

      AND NOW, this 24th day of September, 2014, it is hereby ORDERED, that the

attached Answers and Orders of September 24, 2014 be filed under seal with the Supreme

Court until further Order of this Court.




                                    BY THE COURT:




                                    Supervising Judge
                        IN THE COURT OF COMMON PLEAS
                      MONTGOMERY COUNTY,PENNSYLVANIA


IN RE:                                 : SUPREME COURT OF PENNSYLVANIA
                                       : NO. 137 M.D. MISC. DKT. 2014
THE THIRTY-FIVE STATEWIDE
                                       : MONTGOMERY COUNTY COMMON PLEAS
INVESTIGATING GRAND JURY               : M.D. 1424-2014




                               SEALING ORDER

      AND NOW, this 24th day of September, 2014, it is hereby ORDERED, that the

attached Answers and Orders of September 24, 2014 be filed under seal with the Clerk of

Courts of Montgomery County until further Order of this Court.




                                  BY THE COURT:




                                  Supervising Judge
                  IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


IN RE: THE THIRTY-FIFTH STATEWIDE :              NO. 137 MM 2014
INVESTIGATING GRAND JURY
                                                 FILED UNDER SEAL
                  V.

PETITION OF:
THE OFFICE OF ATTORNEY GENERAL        :




ANSWER TO MOTION FOR LEAVE TO FILE APPLICATION FOR SPECIAL
RELIEF UNDER SEAL, FILED BY THE PENNSYLVANIA OFFICE OF THE
ATTORNEY GENERAL

TO THE HONORABLE CHIEF JUSTICE AND JUSTICES OF THE SUPREME COURT
OF PENNSYLVANIA:

      AND NOW,comes the Thomas E. Carluccio, Esquire, Special Prosecutor
for the Thirty-Fifth Statewide Investigating Grand Jury, who files this Answer to
the Motion for Leave to File Application for Relief Under Seal filed by the
Pennsylvania Office of Attorney General, and in support thereof answers as
follows:


I.    Admitted.
2.    Admitted in part, as to the OAG seeking to challenge the Protective
Order, but it is specifically denied that the OAG's Motion for Leave to File
Application for Special Relief Under Seal should be granted.
3.    Denied. The Protective Order implicates matters occurring outside of the
Grand Jury. The Protective Order represents an attempt to prevent retaliation,
obstruction, or intimidation against Grand Jury witnesses.
      WHEREFORE, Special Prosecutor, Thomas E. Carluccio, Esquire,
respectfully requests that this Honorable Court enter an Order denying the
Motion for Leave to File Application for Relief'Under Seal.


                                            Respectfully:submitted,


                                     By:            -
                                           Thomas E. Carluccio, Esquire
                                           Special Prosecutor for the Thirty-
                                           Fifth Statewide Grand Jury




                                       2
                               VERIFICATION

       The facts recited in the foregoing-Commonwealth's Answer to Petition for
Review are true and correct to the best of my knowledge and belief. This
statement is made with knowledge that a false statement is punishable by law
under 18 Pa. C.S. § 4904(b).




                               BY:

                                     THOMAS E. CARLUCCI°, ESQUIRE
                                     Attorney No. 81858




Law Office of Thomas E. Carluccio
Plymouth Greene Office Campus
1000 Germantown Pike, Suite D3
Plymouth Meeting, PA 19462-2484
484 674-2899
(Special Prosecutor)


DATE: September 24, 2014




                                      3
                             CERTIFICATE OF SERVICE


       I hereby certify that I am this day serving one copy of the foregoing Application
of the Office of Attorney General for Special Relief pursuant to 42 Pa. C.S. §§' 502, 726,
Pa.R.A.P. 3309 except for exhibit 2 filed under separate seal upon persons and in the
manner indicated below:
                                 Via U.S. First-Class Mail,
                                    Postage pre-paid:
The Honorable William R. Carpenter                      James P. Barker
Court of Common Pleas of Montgomery County              Office elf Attorney General
Montgoinery County Courthouse                           Criminal Law Division
P.O. Box 311                                            Appeals &- Legal Services
Norristown, PA 19404-0311                               16th Floor-Strawberry Square
610-278-5902                                            HarrisbUrg, PA 17120
(Supervising Judge)                                     717-705-0098
                                                        (Chief Deputy Attorney General)
Ann Thornburg Weiss, Clerk of Court
Montgomery County Clerk of Courts Office
P.O. Box 311
Norristown, PA 19404-0311
610-278-3346
(Clerk of Courts)
                                         BY:

                                                 THOMAS E. CARLUCCIO, ESQUIRE
                                                 Attorney No. 81858
Law Office of Thomas E. Carluccio
Plymouth Greene Office Campus
1000 Germantown Pike, Suite D3
Plymouth Meeting, PA 19462-2484
484 674-2899
(Special Prosecutor)


DATE:September 24, 2014

                                            4
                                                                   UNSEALED PER ORDER OF
                                                                   THE COURT DATED
                                                                   AUGUST 26, 2015
                   IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT



IN RE: THE THIRTY-FIFTH STATEWIDE : No. 137 MM 2014
INVESTIGATING GRAND JURY          :
                                  :
                                  :
PETITION OF: OFFICE OF ATTORNEY :
GENERAL                           :



                                        ORDER




PER CURIAM

      AND NOW, this 2nd day of October, 2014, the Application for Special Relief filed

by the Office of the Attorney General seeking, inter alia, a remand for a hearing is

DIMISSED as moot. The Supervising Judge of the Thirty-Fifth Grand Jury has

previously granted a hearing consistent with 18 Pa.C.S. § 4954 by order dated

September 17, 2014.

      The Motion for Leave to File the Application for Special Relief Under Seal is

GRANTED.

      Justice Stevens would Grant the Application for Special Relief and direct Judge

Carpenter to set a hearing date forthwith.

      Justice McCaffery did not participate in the consideration or decision of this

matter.